Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application. 
Minor Informalities
Instant claim 1 recites “acetate buffer pH 4.5”, which should be written as “acetate buffer of pH 4.5”
Instant claims 6 and 20 recites “onset seizure” instead of “onset of seizure”
Correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Instant claim 1 recites an intragranular portion comprising a disintegrant in an amount of less than 12% w/w of the composition, and further recite that the composition exhibits more than 80% of drug release within 30 minutes in 1000 ml of acetate buffer of pH 4.5 using a USP II apparatus (Paddle) at a temperature of 37 +/- 0.5 degrees C and a rotation speed of 100 revolutions per minute. Instant claim recites “less than 12%”, which does not provide a lower amount and hence does not require any disintegrant in the intragranular portion. This is evidenced by the instant specification, examples 2 and 3, shows that the exemplified composition recite 0-12% w/w. While instant Table 7 shows a release of greater than 80% in 30 minutes from examples 2 and 3 (along with example 6), it is not clear what exactly is the amount of disintegrant in the exemplified composition of Examples 2 and 3 because “0-12%” only recites a range and not a specific amount. Accordingly, the release in Table 7 (from Ex 2 and 3) cannot be attributed to a 0% disintegrant in the intragranular portion. On the other hand, example 6 recites a specific lower amount (0.1 – 12%). Thus, it is the position of the examiner that the specification does not provide written description for the claimed release (claim 1) in the absence of a disintegrant in the intragranular component, because the extragranular component also lacks a disintegrant. This is further evidenced by the instant specification (col.9, l 39-53), which describes that the disintegrant is present in an amount of 0.1% to 70% or 0.5 to 15% w/w. Thus, one skilled in the art would not have readily envisaged that a composition with 0% of disintegrant in the intragranular portion of the tablet provides the claimed dissolution.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-4 and 7-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10918604. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant and the patented claims are directed to a high drug loading eslicarbazepine composition comprising intragranular and extragranular portions. Patented claims recite the active in the intragranular portion in an amount of 90.1% to 95% w/w of the composition, whereas instant claims recite 80-95%. Both sets of claims require that the extragranular component is free of a disintegrant and a binder and the intragranular component includes less than 3% binder. Patented claims recite 0.1% to 12% of a disintegrant in the intragranular component whereas instant claim 1 recite less than 12%. Both sets of claims recite the same amount of dissolution of eslicarbazepine acetate. Further instant claim 12 is not distinct from the patented claims because the latter recited the amounts of binder, drug and disintegrant and lubricant that are within the instant claimed amounts. The amounts of eslicarbazepine acetate in the instant claims overlap with that of the patent claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose an optimum amount of eslicarbazepine in the high loading composition of the patent claims so as to achieve the release and immediate release of the instant claims. 

4.	Claims 4, 5 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10918604, as applied to claims 1-4 and 7-19 above, and further in view of US 20140302152 to Da Costa Barrocas (‘152 patent to Barrocas).
	The above patented claims do not recite a method of treating epilepsy or partial onset of seizure.
	Barrocas teaches solid pharmaceutical compositions comprising eslicarbazepine acetate for treating epilepsy, neuropathic pain, migraine, fibromyalgia (abstract) and [0132]. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to use the pharmaceutical composition of the patented claims to treat provide an effective treatment of epilepsy because Barrocas suggests solid compositions comprising granules of eslicarbazepine acetate for neurological disorders such as epilepsy. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8372431 to Cardos de Vasconselos et al (‘431 patent to Vasconselos) and US 20140302152 to Da Costa Barrocas (‘152 patent to Barrocas) in view of Van Kamp et al (Kamp) (Pharmaceutisch Weekblad Sci. 1983).
 ‘431 patent to Vasconselos describes eslicarbazepine containing compositions comprising eslicarbazepine acetate, a binder and a disintegrant, wherein the composition is prepared by a granulation process (abstract). The composition is in the form of a tablet or a capsule (col. 2, l 42-46). The compositions of ‘431 to Vasconselos is preferably intragranular (lines bridging col. 2-3) and most preferably a part of the disintegrant is present in intragranular and the rest is present in the extragranular component, so as to improve the flowability of the compound (col. 5, l 4-35). ‘431 patent Vasconselos teaches eslicarbazepine in the form of enantiomers, isomers, racemic mixtures etc (col. 4, l 48-61). For the claimed high loading, the exemplified compositions of ‘431 patent teach amounts such as 55%-60%, 82-89% etc. (examples 1, 3 etc). ‘431 patent Vasconselos lists the suitable binders and disintegrants in col. 5-6, which include the claimed compounds (instant claims 7 and 8).’431 patent teaches about 20-80% of the disintegrant is present in the granules and the remaining portion can be present in the extragranular portion (col. 5, l 50-53). Example 5 recites croscarmellose sodium (which meets instant disintegrant according to claim 7 and also col. 7, l 4 of the ‘431 patent) to be intragranular. Example 6 teaches croscarmellose sodium distributed between intra and extragranular (half each). Example 6 further teach 0.1 to 2.5% magnesium stearate in the extragranular portion of the tablet. ‘431 to Vasconselos also teaches the same binders such as HPMC (instant claim 8) and employed in the instant examples (col. 6, l 48-67). ‘431 patent teaches mixing a binder with eslicarbazepine acetate followed by granulation to produce granules (col.3, l 36-47) and teaches 1-14% binder (col. 6, l 41-46). The amount of disintegrant is in the range of 2-15% (col. 5, l 41-46). The amounts of binder and disintegrant taught by ‘431 patent overlap with the instant claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
For the claim 14, ‘431 patent Vasconselos teaches both wet and dry granulation methods of preparing the composition for improving compressibility (col.3, l 4-13). It is noted that while ‘431 patent teaches wet granulation improves flowability on an industrial scale production, instant specification also exemplifies a composition (of example 6) prepared by wet granulation to be effective both on a lab scale and industrial scale, in producing compressibility, friability, thickness, dissolution etc (table 8). ‘431 teaches that the composition can further include excipients such as diluents, glidants, lubricants, fillers etc (col. 7-9).
While Example 5 of ‘431 patent to Vasconselos teaches croscarmellose sodium as an intragranular component, Examples 6-9 of ‘431 patent teaches distribution of disintegrant between intra and extragranular (half each). While ‘431 patent states adding part of the disintegrant to the extragranular component improves dissolution, applicants does not provide evidence to show that the claimed dissolution is achieved irrespective of the granulation processes. Indeed, applicants have not provided any examples or dissolution studies with compositions that do not contain disintegrant in the extragranular portion.
In this regard, Barrocas teaches eslicarbazepine acetate solid formulations comprising granules of the active agent and one or more pharmaceutical excipients. [0007] teaches that the addition of a binder helps aggregate and reduce the breakage of granules. [0014] teaches the active agent as high as up to 85% by weight. Further, Barrocas teaches including filler materials in the composition, selected from croscarmellose sodium, microcrystalline cellulose etc [0016], which are claimed as disintegrants in the instant claims. [0021] describes binders that are suitable for the composition, and include the claimed binder materials of instant claim 8 [0021]. Barrocas teaches between 2% to 15% of a binder [0023]. [0062] of Barrocas describes the process of preparing the granular composition (dry granulation):

    PNG
    media_image1.png
    386
    477
    media_image1.png
    Greyscale

[0072 and 0074] teach that the excipient in step 1 can be any excipient including a filler and table 1 shows Avicel (both a filler and a disintegrant), starch (filler/binder/disintegrant). Further, the examples of table 4 shows addition of a binder in step 4 (also see [0103]). Thus, it would have been obvious for of an ordinary skill in the art before the effective filing date of the instant invention to look to the teachings of Barrocas and readily envisage preparing oral solid formulations of eslicarbazepine in a granular form by incorporating a binder in the intragranular (both ‘431 and Barrocas) or extragranular (‘431 patent) because Barrocas teaches employing a binder so as to increase the bulk density of the composition when added in granulating liquid (in intragranular) and a powder form (extragranular component) and thus improve flowability (col. 5, l 4-33). Further, with respect to the addition of a disintegrating agent in the intragranular or extragranular component of the composition, it appears from the teachings of example 5 of ‘431 patent that the disintegrating agent is present only in the intragranular component. Similarly, one can construe from the process of preparing the granular composition of Barrocas that the disintegrating agent is present in the intragranular agent. While neither of the references teach disintegrating agent in any one of the intra or extragranular components as claimed by the instant claims, one of an ordinary skill in the art would have recognized that the presence of disintegrating agent in the intragranular component provides improved dissolution on a lab scale (col. 5, l 15-19 of ‘431 patent), and further Barrocas also teaches tablet granules (prepared by the described process therein) provides effective dissolution (example 3). In this regard, Kamp et al describes super disintegrants and their role in the dissolution of drugs, based on the intragranular or extragranular incorporation. Kamp teaches the interaction of lubricant with a disintegrant in the extragranular location is highest and that such an interaction reduces the crushing strength of the tablet (page 168, col 1-2). It is described that the interaction between disintegrant and lubricant causes highest disintegration than the disintegrant present in intragranular or when equally distributed in both intragranular and extragranular components (also table III). Figure 3 Kamp show that the intragranular location of disintegrant provides a much rapid dissolution of active agent (prednisone) as opposed to a slower release when incorporated extragranularly (fig. 4). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose to employ a disintegrant in a granular oral solid composition of eslicarbazepine either in the intra or extragranular component of the component, with or without a binder in the intragranular component depending on the desired crushing strength of the tablet and dissolution rate of the active agent therein. The motivation do so comes further from the analogous teachings of Kamp reference, which shows that the disintegrant agent present in the extragranular component can reduce the crushing strength, in the presence of a lubricant, and further improve dissolution. Each of the teachings of ‘431 patent and Barrocas reference also desire an increased dissolution of the oral solid granular eslicarbazepine tablet. While instant claim 1 recites a release of more than 80%, ‘431 teaches high loading composition that provides high dissolution and hence one skilled in the art would have been able to optimize the disintegrants, binders and processing conditions of Eslicarbazepine so as to achieve the desired dissolution because ‘431 patent desires Eslicarbazepine release of at least 60% within 30 minutes (see claim 8 of ‘431 patent).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611